Order adjudging judgment debtor, by its secretary and treasurer, guilty of contempt in supplementary proceedings and imposing a fine of $1,533.13 modified by reducing one item in the fine, consisting of the amount of the judgment, from $1,003.13 to $250, thus reducing the total of the fine imposed to $780, and as so modified unanimously affirmed, without costs. The showing with respect to “ actual loss or injury ” resulting “to a party to an action or special proceeding, by reason of the misconduct proved against the offender ’’ was insufficient to justify a fining of the offender the amount of the judgment. The limit of the judgment in respect of that element was $250. The •fine, so far as it related to costs and expenses, was proper. (Judiciary Law, § 773; Weddle v. Grzeczezak, No. 2, 189 App. Div. 493; Matter of Starr v. Morange, 119 Misc. 376; Matter of Schwartz v. Sill, 85 id. 55; Whitman v. Haines, 51 Hun, 640; affd. on opinion of Brady, J., at Special Term, 119 N. Y. 639.) Present1— Lazansky, P. J-, Young, Hagarty, Carswell and Seudder, JJ.